Notice of Allowability
The communication dated 8/5/2020 has been entered and fully considered. Claims 1-5 are pending.
Claims 1-5 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the independent claim 1 is HONDA (US-2012/0055018), hereinafter HONDA.
HONDA teaches a spark plug insulation production method that comprises of:
a molding step of forming ceramic powder filled in a cavity into a compact using a molding pin placed in the mold and inside of the compact; 
a first removal step of removing, from the mold, the compact with the molding pin placed; and a second removal step of removing the molding pin from the compact. 
HONDA also discloses that the molding pin has at least one recess formed in an outer cylindrical surface and the compact has a protrusion formed in the recess of the molding pin. 
Furthermore, HONDA teaches that in the second removal step, the molding pin is turned or rotated and removed from the compact or the green body. 
HONDA, however, fails to disclose that in the second removal step and as the result of rotation of the molding pin, the recess cuts into the protrusion and that results in the removal of the pin from the compact.
As such claim 1 and its dependent claims 2-5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748